Title: From Alexander Hamilton to George Washington, 1 December 1794
From: Hamilton, Alexander
To: Washington, George


Philadelphia December 1. 1794
Sir
I have the honor to inform you that I have fixed upon the last of January next as the day for the resignation of my office of Secretary of the Treasury I make the communication now, that there may be time to mature such an arrangement as shall appear to you proper to meet the vacancy when it occurs.
With perfect respect & the truest attachment   I have the honor to be   Sir   Your very obedient servt
The President of The UStates
